Citation Nr: 0531334	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-14 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type II, as due to exposure to herbicides 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
St. Paul, Minnesota Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2004, the veteran's accredited service representative 
testified at a hearing at the RO before the undersigned.  A 
transcript of this hearing is of record.

The Board notes that in an unappealed March 1994 rating 
decision, the RO denied entitlement to service connection for 
diabetes mellitus.  Because that determination was not 
appealed, it was final, and may not be reopened without 
evidence deemed to be new and material. 

The current appeal comes before the Board from the RO rating 
decision of August 2002 that denied the veteran's claim for 
service connection for diabetes mellitus, type II, as due to 
exposure to herbicides.  Where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) 
(a new etiological theory does not constitute a new claim).
 
The Board points that before it may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd, 83 F.3d 
1380 (Fed. Cir. 1996). Furthermore, if the Board finds that 
new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the first 
issue that must be addressed by the Board is whether the 
previously denied claim regarding service connection for 
diabetes mellitus, type II, as due to exposure to herbicides 
ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matter decided herein have 
been completed.

2.  An unappealed March 1994 rating decision denied the 
veteran's claim for service connection for diabetes mellitus.

3.  The evidence added to the record since the March 1994 RO 
decision bears directly and substantially upon the specific 
matter under consideration regarding service connection for 
diabetes mellitus, type II, and is so significant as to 
warrant readjudication of the merits of the claim on appeal.

4.  The objective and probative medical evidence of record 
preponderates against a finding that diabetes mellitus was 
present in service or within one year of the veteran's 
discharge from service.

5.  The veteran had no active military service in the 
Republic of Vietnam during the Vietnam era.

6.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has diabetes 
mellitus, type II, that is etiologically related to exposure 
to herbicides or any other incident of his military service.



CONCLUSIONS OF LAW

1.  Evidence received since the March 1994 rating decision 
that denied service connection for diabetes mellitus is new 
and material, and the claim for service connection for 
diabetes mellitus, type II, as due to exposure to herbicides 
is reopened. 38 U.S.C.A. §§ 5100-5103A, 5107, 5108, 7104(b), 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 3.102, 
3.159 (2005).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service, including as due to exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a June 2002 letter, prior to the August 2002 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.  In addition, the 
appellant was advised, by virtue of the May 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore conclude that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to reopen and 
establish the issue of service connection for diabetes 
mellitus, type II, as due to exposure to exposure to 
herbicides.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the May 2003 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102 and 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The RO, in a March 1994 decision, denied the veteran's claim 
for service connection for diabetes mellitus.  The RO found 
at that time that the claimed disorder was not incurred in 
service or within a presumptive period following his release 
from active duty.  The veteran did not appeal that 
determination and it became final.  The RO denied the 
veteran's claim, in part, because diabetes mellitus was not 
included as a presumptive disorder pursuant to 38 C.F.R. 
§ 3.309(e).  

The evidence of record at the time of the RO's March 1994 
decision included the veteran's service medical records.  It 
also included private treatment records dated from 1976 to 
1990.  The records indicate that the veteran was initially 
treated for diabetes mellitus in approximately the early 
1980s.

The March 1994 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A (f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1994 decision that was the last final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in March 2002, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

The veteran's application to reopen his claim for service 
connection for diabetes mellitus was received in March 2002, 
and evidence has been received in support of the application.  

Evidence added to the record includes additional service 
records, new medical evidence, and the veteran's written 
statements in support of his claim.  

Furthermore, since the RO denied service connection in March 
1994, VA has promulgated new regulations which allow service 
connection for diabetes mellitus on a presumptive basis for 
veteran's that served in Vietnam during a prescribed period, 
and who develop type II diabetes mellitus following their 
release from active duty.  Based on this new theory of 
entitlement, the veteran has asserted that his diabetes 
mellitus resulted from exposure to herbicides during his 
service in Vietnam.  In the March 1994 denial, as the 
presumption was not enacted at the time with respect to type 
II diabetes, the RO denied the claim, in part, because 
diabetes mellitus, type II, was not considered a presumptive 
disorder.  

The evidence received since the March 1994 RO decision 
consists of service and medical records, and examination 
reports, and the veteran's oral and written statements.  It 
also includes changes to the statutory regulations regarding 
presumptive diseases for veterans who served in Vietnam 
during the Vietnam Era.  This evidence is new, and does bear 
directly on the question of whether the veteran has diabetes 
mellitus type II, as due to exposure to herbicides, during 
active military service.  In the Board's opinion, this 
evidence provides a more complete picture of the veteran's 
disability and its origin, and thus does bear directly and 
substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  See Hodge, supra.  Thus, this 
evidence is new and material, and we may reopen the veteran's 
claim of entitlement to service connection for diabetes 
mellitus, type II, as due to exposure to herbicides.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for diabetes 
mellitus type II, as due to exposure to herbicides, on a de 
novo basis.

III.  Service Connection

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, either such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases, 
including diabetes mellitus, shall be service connected if 
the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

The evidence of record reflects that the veteran served on 
active duty from August 1962 to September 1966.  Service 
records show that he served aboard the USS ENTERPRISE and was 
aboard during a period in which that ship was present off the 
coast of the Republic of Vietnam between December 1965 and 
June 1966.  The veteran's Report of Transfer or Discharge (DD 
Form 214) shows that he received the Vietnam Service Medal 
for his service in the United States Navy, but does not show 
that he had actual service in the Republic of Vietnam.

The veteran's service medical records are negative for 
complaints or findings related to diabetes mellitus.

The post service medical evidence of record does not document 
a diagnosis of type II diabetes within a year of the 
veteran's discharge from service.  Recent treatment records, 
dated since many years after service discharge, note the 
veteran's ongoing treatment for diabetes mellitus.  

In March 1994, the RO denied the veteran's original claim for 
entitlement to service-connection claim for diabetes 
mellitus.  Subsequently, diabetes mellitus, type II, was 
added as a presumptive disorder if service in the Republic of 
Vietnam was verified.  

In the veteran's written statements in support of his claim, 
and during the May 2004 hearing, the veteran said he was 
stationed aboard the USS ENTERPRISE during his military 
service.  It was argued that the veteran remained off-shore 
during the entire deployment, and that he never went ashore 
in Vietnam at any point.  He essentially maintained that 
while aboard ship, he was so close that overspray from the 
planes that sprayed Agent Orange covered him while he worked 
on deck.  It was not asserted that he ever set foot or 
visited the Republic of Vietnam.

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for diabetes 
mellitus.

The evidence does not suggest nor has it been contended that 
the veteran had diabetes mellitus during service or 
manifested it within one year thereof.  As noted above, the 
medical evidence shows that the veteran's diabetes was 
initially diagnosed many years after service.  No medical 
opinion has been presented to show that the veteran's current 
diabetes mellitus is related to his military service.

Moreover, the veteran contends that service connection is 
warranted for this disability because it resulted from his 
exposure to herbicides in service.  In order to presume that 
exposure to herbicides did occur, the evidence must also show 
that the conditions of the veteran's service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii).  The veteran does not maintain and the 
evidence does not show he left the USS ENTERPRISE to go 
ashore in Vietnam.  Thus, the Board concludes that the 
veteran is not entitled to the presumptions set forth in 38 
C.F.R. §§ 3.307 and 3.309 regarding diseases related to 
exposure to herbicides.

While the Board has considered the veteran's contentions, he 
is not competent to provide an opinion concerning medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection on a direct or presumptive basis.

In the case at hand, the veteran asserts that his currently 
diagnosed adult-onset diabetes mellitus was incurred during 
his military service in the 1960s.  More specifically, the 
veteran maintains that his diabetes mellitus is due to his 
exposure to herbicides during service.  However, he has 
provided no competent evidence of such exposure and, in the 
Board's opinion, any determination that he was exposed to 
herbicides under the circumstances described by the veteran 
would be based on speculation.  The Board may not base its 
decision on speculation.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 
S.Ct. 404 (1998). See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); see also Harvey 
v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has diabetes mellitus, type II, related to service or any 
incident thereof, including exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
diabetes mellitus, type II, as due to exposure to herbicides 
must be denied.


ORDER

Service connection for diabetes mellitus, type II, including 
as due to exposure to herbicides is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


